DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A stylus pen, applied to use with a charging base”. The underlined claim limitation is not directed to a product (stylus), but rather to use of the product, which creates confusion regarding the metes and bound of the claim. It is unclear whether infringement occurs when the stylus is created or not until it is used with a charging base. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). Claims 2-8 depend directly or indirectly from claim 1, therefore are also indefinite.
Claims 3-8 recites the limitation “The method according to [a previous claim]”, in line 1.  There is insufficient antecedent basis for this limitation in the claim, since the claims referred to do not recite method. All claims depend directly or indirectly from claim 1, which is directed to a stylus. Examiner suggest amending claims 3-8 to recite “The stylus pen according to”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Trutna (US 20160291706 A1).

Regarding Claim 1,Trutna teaches a stylus pen (see abstract and Figs. 7-9),  comprising: 
a pen body (see Fig. 8, stylus body 802 and para. [0073]), comprising an opening to connect (see annotated Fig. 8 below, para. [0068] and para.[0073]-[0076]. As shown in FIG. 8, a user can attach the three segments of the stylus body 802 by a screw locking mechanism. The user can engage the battery segment 804 with the end segment 840 by screwing the threaded attaching end 814b of the battery segment 804 into the threaded interior surface 834 of the end segment 840) to the charging base (see para. [0069] and para. [0077]. The battery segment 804 provides power to the communications circuits (not shown) and other stylus electronics via a variety of connections. As described further in detail in FIG. 9). The electronic stylus 900 includes at least a battery segment 902, which includes a battery 904, and a head segment 906, which includes stylus electronics 908 (e.g., for communication, input/output, an on/off switch, light sources/sensors, a recharging port, etc.). The illustrated implementation of the electronic stylus 900 also includes an end segment 910, which includes other electronics (e.g., for communication, input/output, an on/off switch, light sources/sensors, a recharging port, etc.).Each segment 902, 906, and 910 is configured with electrodes for electrically connecting the battery 904 and the electronics 908 and 912, as shown in the schematic); 
a pen tip (see Fig. 8, head segment 806 and para. [0070]. The head segment 806 of the body interacts with a stylus-enabled input system, such as a computer tablet, embedded device, or mobile computer), connected to the pen body (see Fig. 8 and para. [0068]-[0070]. There are three segments of a stylus body 802, an end segment 840 attached to a battery segment 804, and a head segment 806 attached to the battery segment 804); 
a battery, disposed in the pen body (see Fig. 8, battery segment 804, and para. [0069]. The battery segment 804 integrates one or more battery cells having an external casing and is configured as a replaceable, interlocking structural segment along the long axis 810 of the electronic stylus 800. The battery segment 804, alone or in concert with other battery segments of the stylus body 802, can be interconnected in the electronic stylus 800. The battery segment 804 provides power to the communications circuits (not shown) and other stylus electronics via a variety of connections (as described further in detail in FIG. 9)); 
a first receiving end conductive structure, disposed in the opening (see annotated Fig. 8 and para. [0072]. As depicted in figure 8, electrode 848a is disposed on the opening of the battery segment 804); and 
a second receiving end conductive structure, disposed in the opening (see annotated Fig. 8 and para. [0072]. As depicted in figure 8, electrode 848b is disposed on the opening of the battery segment 804), wherein the first receiving end conductive structure and the second receiving end conductive structure are respectively electrically connected to the battery (see Fig. 8 and para. [0070]. As shown in FIG. 8, the current path or routing channel 842 can also run from the battery cell(s) in the battery segment 804 through the external casing of the battery segment 804 to electrodes 848a and 848b).
Trutna discloses the battery segment that connected to the end segment which includes other electronics for example a recharging port (see Fig. 9 and para. [0077]).
Trutna does not explicitly discloses in the same embodiment that the stylus is applied to use with a charging base.
However, in another embodiment Trutna discloses that the stylus is applied to use with a charging base (see para. [0020] and para. [0024]-[0025]. Communications circuits (not shown) and other stylus electronics can be located in the head segment 106 of the stylus body 102, and/or other segments of stylus body 102. Such electronics can facilitate communications with a user (e.g., a blinking low power light), with a recharging system (e.g., via a recharging port), between the electronic stylus 100 and a computing device or stylus-enabled input device (e.g., a tablet computer, a touch pad, a point-of-sale system, a drawing tablet)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Trutna’s stylus with Trutna’s teaching of having a charging base for charging the stylus as disclosed in another embodiment, since it would have provided the necessary structure to recharge the stylus battery.
Moreover, combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).







    PNG
    media_image1.png
    937
    735
    media_image1.png
    Greyscale


Regarding Claim 2, Trutna teaches the stylus pen according to claim 1.
Trutna further teaches a third receiving end conductive structure, disposed in the pen tip and electrically connected to the battery (see Fig. 8, pen head  segment 806, electrode 828a and para. [0071]. a current path or routing channel can run from the stylus electronics through the shell of the head segment 806 to electrodes 828a and 828b. These electrodes provided a current path from the battery segment 804 to power the stylus electronics in the head segment 806) ; and 
a fourth receiving end conductive structure, disposed at an end of the pen body close to the pen tip and electrically connected to the battery (see Fig. 8, pen head  segment 806, battery segment 804, electrode 838a and para. [0071]. The battery segment 804 can provide power to the stylus electronics via a variety of connections. For example, a current path or routing channel 842 can run from the battery cell(s) through the external casing of the battery segment 804 to electrodes 838a and 838b. These electrodes provided a current path from the battery segment 804 to power the stylus electronics in the head segment 806).

Regarding Claim 3, Trutna teaches the method according to claim 1.
Trutna further teaches wherein the opening further comprises a protrusion therein, and the first receiving end conductive structure is located on an upper surface of the protrusion (see annotated Fig. 8. As depicted in annotated figure 8, electrode 848a is disposed on the battery segment 804 end that has a protrusion (inner wall) at the opening end).

    PNG
    media_image2.png
    937
    735
    media_image2.png
    Greyscale


Regarding Claim 5, Trutna teaches the method according to claim 1.
Trutna further teaches wherein the opening runs through the pen body, and is perpendicular to an axial direction of the pen body (see annotated figure 8 below. As depicted the opening run through the pen body 802 and is perpendicular to the axial direction (z axis) of the cylindrical pen body).

    PNG
    media_image3.png
    941
    735
    media_image3.png
    Greyscale


Regarding Claim 6, Trutna teaches the method according to claim 1.
Trutna further teaches a fastener (see Fig. 8 and para. [0073]-[0076]. There is a threaded attaching end 814b of the battery segment 804, which has a smaller diameter than the end segment 840. An interior surface 834 of the end segment 840 is also threaded. The user can engage the battery segment 804 with the end segment 840 by screwing the threaded attaching end 814b of the battery segment 804 into the threaded interior surface 834 of the end segment 840) and a pen cover (see Fig. 8, end segment 840), wherein the fastener is located on a side of the opening (see annotated Fig. 8 above, and para. [0074]. The user can engage the battery segment 804 with the end segment 840 by screwing the threaded attaching end 814b of the battery segment 804 into the threaded interior surface 834 of the end segment 840), the pen cover is located at an end of the pen body away from the pen tip (see Fig. 8, end segment 840 is located at the end of stylus body 802 away from the head segment 806), and the fastener is linked to the pen cover (see Fig. 8 and para. [0073]-[0076]. The user can engage the battery segment 804 with the end segment 840 by screwing the threaded attaching end 814b of the battery segment 804 into the threaded interior surface 834 of the end segment 840).

Regarding Claim 7, Trutna teaches the method according to claim 6.
Trutna further teaches in the another embodiment a spring disposed in the pen body (see para. [0021] and para. [0023]. The post 112 retracts into the attaching end 114 via a spring-loaded mechanism), and an end of the spring abuts against the pen cover (see Fig. 1 and para. [0021]-[0024]. The battery segment 104 can interlock or attach to the head segment 106 or other segments of the stylus body 102 by a variety of attaching mechanisms (e.g., latch mechanism, screw mechanism, friction fit, cam lock, bayonet lock, etc.). For example, the battery segment 104 can attach to the head segment by a spring-loaded latch mechanism. The post 112 retracts into the attaching end 114 via a spring-loaded mechanism. The head segment 106 has post slots or holes (e.g., slot 116) located near the end of the head segment 106. A user can align the post 112 with the slot 116. Once aligned, the post 112 can release from a retracted position inside the attaching end 114 and extend through the slot 116, locking the two segments (battery segment 104 and head segment 106) of the body 102 in place).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Trutna’s stylus with Trutna’s teaching in a different embodiment of having a spring that abuts against a pen cover, since it would have been obvious to try from a finite number of fastening structures known in the art that would have yield the same predictable result of attaching the stylus segments to the battery segment.
Moreover, combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Trutna (US 20160291706 A1) in view of Zheng et al. (EP 3531253 A1, hereinafter Zheng).

Regarding Claim 8, Trutna teaches the method according to claim 2.
Trutna does not explicitly teach wherein the third receiving end conductive structure is a conductive ring.
However, Zheng teaches the third receiving end conductive structure is a conductive ring (see Fig. 21 and para. [0028]-[0029]. The first ring-shaped contact 512 is electrically connected to one charging end of the first circuit 52 by using a first conducting wire 53 routed through a ring-shaped structure 511 with external screw threads; and the second ring-shaped contact 513 is electrically connected to the other charging end of the first circuit 52 by using a second conducting wire 54 routed through the ring-shaped structure 511 with external screw threads. As shown in FIG. 23 , when the ring-shaped structure 511 with external screw threads is completely screwed into the ring-shaped structure 612 with internal screw threads, the first ring-shaped contact 512 and the second ring-shaped contact 513 are completely inserted into the jack 611, and the first body 5 and the second body 6 are screwed to form a complete stylus).
Trutna and Zheng are related to stylus, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Trutna’s third conductive structure with Zheng’s conductive ring contact, since it would have been obvious to try from different contact shapes known in the art that would have yield the same predictable result of forming an electrical contact. Moreover, it would have been obvious matter, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200033964 A1 – Aoki – Rechargeable stylus with a USB connector of type C is used as the charging connection terminal member of the rechargeable battery.
US 20200065536 A1 – Ultykanski – A stylus barcode reader with charging contacts and a charging docking station.
US 20190278389 A1 – Yang – Capacitive touch pen with a functional module that includes a charging port. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/21/2022